              Case 1:20-cv-02821-AJN Document 87 Filed 06/14/21 Page 1 of 2
  Kyle Barron, Esq.                                            Immigration Practice
  Staff Attorney


    June 14, 2021

    VIA ECF

    Hon. Alison J. Nathan                                                                 7/12/21
    Thurgood Marshall
    United States Courthouse
    40 Foley Square, Room 2103
    New York, NY 10007

            Re:     Barbecho v. Decker, 20-cv-2821 (AJN)
                    Request for Modifications in Conditions of Release for Jose Molina

    Dear Judge Nathan:

          Petitioner writes to respectfully request that the Court modify the conditions of release for
    Jose Molina (“Mr. Molina”) by ordering that his ankle monitor be removed. Immigration and
    Customs Enforcement (“ICE”) has consented to this request. SO ORDERED.

            Mr. Molina was released from immigration custody pursuant this Court’s May 15, 2020
    order. ECF No. 54. Since that time, Mr. Molina has complied with this Court’s conditions of
    release, including being subject to an ankle monitor and participating in regular telephonic
    monitoring. Mr. Molina has no criminal record in the United States (charges stemming from
    prior arrests were dismissed in full on May 4, 2020), is married to a U.S. Citizen and is the father
    of a U.S. Citizen infant daughter, and is gainfully and lawfully employed. We are happy to
    provide supporting documentation if it is helpful to the Court.

            Mr. Molina’s compliance with the conditions of release, absence of a criminal record,
    family ties, and full-time employment render long-term ankle monitoring unnecessary.

            We thank the Court for its consideration of this matter.


                                                          Respectfully submitted,

                                                          /s/ Kyle Barron
                                                          Kyle Barron, Esq.
                                                          Brooke Menschel, Esq.
                                                          BROOKLYN DEFENDER SERVICES
                                                          156 Pierrepont Street
                                                          Brooklyn, NY 11201
                                                          Mobile: 347-461-5722
                                     7/12/21              kbarronr@bds.org

                                                          Counsel for Petitioner

Brooklyn Defender Services       156 Pierrepont Street                 T (718) 254-0700      www.bds.org
                      Brooklyn New York 11201                          F (718) 254-0897
         Case 1:20-cv-02821-AJN Document 87 Filed 06/14/21 Page 2 of 2



cc: counsel of record via ECF




                                       2
